Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the Application filed on 1/10/2020.
3.	 The IDS submitted on 1/10/20 is considered. Claims 1-20 are examined herein below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a computer readable storage medium for which a proper definition has not been provided in the Specification.  In view of this, the computer readable storage medium can be reasonably interpreted to include signals and propagated media.  Therefore, the claims do not fall under a statutory category. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claims 1-6, 8-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hull et al (US 20050289236 A1).

 Hull et al (“Hull”) is directed to Method and server for establishing coordinated consumption of a streamed media object by multiple devices.

As per claim 1, Hull discloses a method (method and server for establishing coordinated consumption of a streamed media object by multiple devices, Abstract), comprising: 
(presenting of the media object at device 31A  at a request of a first user 30A of the mobile device 31A,   see at least 0044 and   [0011] ); 
receiving, by the media player, a request to pause the sending of the video file; pausing, by the media player, the sending of the video file in response to the receiving of the request to pause ([0096] At the time of sending the message 202 the user 30A may decide to pause the presentation of the media object 200 at the device 31A, this pause being to enable the user 30B to access the media object 200 at the earliest possible coordinated position for going forward from the first user's current position. [0105] Where presentation at device 31A is paused at the time of sending the message 202, the FIG. 6 arrangement is arranged also to pause the sending of the stream 201 to the device 31A; this is effected by sending pause message 208 to the server 53 (see arrow 209). Also see [0084, 0096, 0098, 0103, and 0109]).
receiving, by the media player, a resumption request sent from a second device, the resumption request requesting to resume the sending of the video file and resuming the sending, by the media player, of the video file in response to the resumption request  ([0096] As soon as the device 31B starts to receive the stream 206, it starts to present the media object 200 and simultaneously sends a restart message (not depicted in FIG. 5) to the device 31A to cause the latter to recommence consumption of stream 201. The device 31B can delay start of presentation of the stream 206 by an amount corresponding to the predicted time for the restart message to be sent and acted upon by the device 31A. [0110] Of course, if the sending of stream 201 has been paused, the stream 206 will not commence until the stream 201 has been unpaused--in this case, the entity 72 can be arranged to send the device 31B an indication that it is ready to start streaming and this indication can be used as the trigger for the restart message; the device 31A, on receipt of the restart message (or on receipt of such messages from all expected participating devices) sends a message to the server to restart stream 201 and thus also start stream 206. [0099] A number of variants are possible to the FIG. 5 arrangement. For example, it is possible to arrange for the second mobile device(s) 31B to assume that the first device 31A will have paused the presentation of the media stream at the time of sending the message 202 (indeed, such a pause can be enforced at device 31A in coordination with sending of the message 202); in this case, the message 202 would not need to include a "pause" indication.

As per claim 2, Hull further discloses that determining a time associated with the request to pause ([0110] More particularly, when the device 31B starts receiving the stream 206 it sends a restart message to the device 31A and either immediately starts presenting the stream 206 (subject to a delay corresponding to the predicted time for the restart message to be sent and acted upon by the device 31A), or defers doing so until a "go" message is received back from the device 31A).

As per claim 3, Hull further discloses that the pausing of the sending of the video file further comprises pausing the sending of the video file at the time associated with the request to pause ([0096] As soon as the device 31B starts to receive the stream 206, it starts to present the media object 200 and simultaneously sends a restart message (not depicted in FIG. 5) to the device 31A to cause the latter to recommence consumption of stream 201. The device 31B can delay start of presentation of the stream 206 by an amount corresponding to the predicted time for the restart message to be sent and acted upon by the device 31A.  Also see [0110]).

As per claim 4, Hull further discloses that determining a position in the video file that is associated with the time associated with the request to pause ([0096] At the time of sending the message 202 the user 30A may decide to pause the presentation of the media object 200 at the device 31A, this pause being to enable the user 30B to access the media object 200 at the earliest possible coordinated position for going forward from the first user's current position. Also see [0103 and 0110]).

 	As per claim 5, Hull further discloses that the pausing of the sending of the video file further comprises pausing the sending of the video file at the position in the video file that is associated with the time associated with the request to pause ([0096] At the time of sending the message 202 the user 30A may decide to pause the presentation of the media object 200 at the device 31A, this pause being to enable the user 30B to access the media object 200 at the earliest possible coordinated position for going forward from the first user's current position. Also see [0103 and 0110]).

As per claim 6, Hull further discloses that marking a point in the video file in response to the receiving of the request to pause ([0096] At the time of sending the message 202 the user 30A may decide to pause the presentation of the media object 200 at the device 31A, this pause being to enable the user 30B to access the media object 200 at the earliest possible coordinated position for going forward from the first user's current position. In this case, the pausing of consumption at device 31A is indicated in the message 202 with the result that the PRO advance is set to zero so that the media-object stream 206 begins from the position indicated by the position indicator in message 202, that is, the paused presentation position of stream 201 at device 31A. At [0084] Hull describes that the paused presentation position of stream 201 at device 31A.  Examiner’s Note: moreover, a pause or pause point is a temporal reference marking associated with paused position of video content).

.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 7, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hull in view of Dunn et al (US 5721829 A).
Dunn is directed to system for automatic pause/resume of content delivered on a channel in response to switching to and from that channel and resuming so that a portion of the content is repeated.
As per claim 7, Hull does not seem to clearly disclose “a reference point” as recited in claim 7. Dunn, on the other hand, discloses “a reference point” as recited in the claim. For example Dunn at column 11, lines 33-36 (or claim 12) describes that the video content playing unit generates a temporal reference marking a juncture at which the video content program is paused. Also see column 4, lines 39-55.  

Hull and Dunn are analogous art because they are from the same field of endeavor, media content viewing.      
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the reference marking of Dull with Hull so that when the user 30A decides to pause the presentation of the media object 200 at the device 31A the pause would enable the 
Therefore, it would have been obvious to combine Dull with Hull to obtain the invention as specified in claim 7.

  	  As per claims 14 (system) and 20 (computer storage medium), these claims are also rejected as given rational/citations to claim 7 (method). 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Laksono et al (US 20090282444 A1) [0002] the disclosure relates generally to providing video and more particularly to providing video using a variety of presentation modes. [0021] FIGS. 1-15 illustrate a system and a method to manage the presentation of video to one or more display clients, such as televisions, handheld display devices, and the like. The video can be presented in a fast forward presentation mode, a fast reverse presentation mode, and a reverse presentation mode. Additionally, the presentation of the video can be paused and then resumed. In at least one embodiment, a frame index is utilized when changing the presentation rate or the direction (i.e. forward to reverse and vice versa) of the presentation. The frame index can be used to identify and/or locate certain frames of the video. Once located and/or identified, the order of the frames can be manipulated and/or a subset of the frames can be selected to generate different presentation modes of the video.

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. 
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173